 



         

Exhibit 10.46
FIFTEENTH AMENDMENT TO THE
PERFORMANCE FOOD GROUP COMPANY
EMPLOYEE SAVINGS AND STOCK OWNERSHIP PLAN
     WHEREAS, Performance Food Group Company (the “Company”) maintains the
Performance Food Group Company Employee Savings and Stock Ownership Plan, as
amended and restated effective as of January 1, 2002 (the “Plan”); and
     NOW, THEREFORE, the Plan is hereby amended, effective as of the dates set
forth therein, as follows:
     1. Plan section 1.2 (“Adjustment Date”) is amended to read as follows:
     Each business day of the Plan Year for amounts held in Basic Contributions
Accounts, Salary Reduction Contributions Accounts, Matching Contributions
Accounts, Prior Plan Employee Contributions Accounts, Prior Plan Employer
Contributions Accounts and Rollover Accounts.
     2. Plan section 1.22(b) (“Forfeiture”) is amended to read as follows:
     (b) the last day of the Plan Year in which the Participant incurs a
five-year Period of Severance or such earlier date as may be provided in Plan
section 5.3(d).
     3. Plan sections 2.2(b) and (c) (“Reemployment”) are amended to read as
follows:
     (b) If a Participant (i) terminates employment with the Employer before he
has a vested interest in any part of his Account, (ii) has a Period of Severance
that equals or exceeds five years and (iii) is then reemployed by the Employer,
the Participant must again satisfy the requirements of Section 2.1 in order to
qualify as a Participant. However, if such Participant’s Period of Severance is
less than specified in (ii) above, the Participant will requalify as a
Participant as of his Reemployment Commencement Date.
     (c) If an Employee who is not an Ineligible Employee (i) terminates
employment with the Employer before such Employee has satisfied the requirements
of Section 2.1, and (ii) is then reemployed by the Employer, such Employee will
qualify as a Participant effective January 1, 2006, on the first day of the
month coinciding with or next following the date on which he has met such
requirements, if he is then an Employee.

1



--------------------------------------------------------------------------------



 



     4. Plan section 3.2(b) (“Savings Plan Contributions”) is amended, effective
January 1, 2007, to revise subsection (ii) to read as follows:
     The Committee shall prescribe time periods within which salary reduction
elections must be made by a Participant and shall also prescribe the manner for
entering into salary reduction agreements pursuant to such Participant
elections. Effective January 1, 2007, a Participant may change his election to
increase, decrease or stop Salary Reduction Contributions effective as of the
first day of the payroll period following the date such election is received by
the Committee or any third-party recordkeeper appointed by the Committee. All
elections made by a Participant shall continue in force until they are changed
or until the Participant ceases to be a Participant.
     5. Plan section 3.2(b)(ii) (“Savings Plans Contributions”) is amended to
read as follows:
     (ii) The Committee shall prescribe time periods within which salary
reduction elections must be made by a Participant and shall also prescribe the
manner for entering into salary reduction agreements pursuant to such
Participation elections. Effective January 1, 2007, a Participant may change his
election to increase, decrease or stop Salary Reduction Contributions effective
as of the first day of the payroll period following the date such election is
received by the Committee or any third-party recordkeeper appointed by the
Committee. All elections made by a Participant shall continue in force until
they are changed or until the Participant ceases to be a Participant.
     6. Plan sections 4.2(a)(i) and (ii) (“Allocation of Contributions and
Forfeitures”) are amended to read as follows:
     (i) Each payroll period, the Committee shall allocate to the Salary
Reduction Contributions Account of each Participant the Salary Reduction
Contributions made for the benefit of the Participant. The Committee may
designate additional dates for the allocation of Salary Reduction Contributions
to Participants’ Accounts.
     (ii) Each payroll period, the Committee shall allocate to the Matching
Contributions Account of each Participant the Matching Contributions made on
behalf of such Participant for such payroll period.
     7. Plan sections 4.9(b) and (c) (“Distribution of Excess Contributions”)
are amended effective January 1, 2007, to read as follows:
     (a) If Salary Reduction Contributions of Highly Compensated Employees are
required to be reduced as a result of the anti-discrimination test described in
Section 4.7, the excess Salary Reduction Contribution and income or losses
attributable to those contributions up to the date of distribution shall be
distributed to the Highly Compensated

2



--------------------------------------------------------------------------------



 



Employees within 2-1/2 months after the close of the Plan Year to which the
Salary Reduction Contributions relate.
     The distributions required to be made to Highly Compensated Employees to
satisfy the anti-discrimination test described in Section 4.7 shall be
determined by allocating to the Highly Compensated Employees with the largest
amounts of Salary Reduction Contributions for the Plan Year in which the excess
arose, beginning with the Highly Compensated Employee with the largest amount of
such Salary Reduction Contributions and continuing in descending order until all
the excess Salary Reduction Contributions have been allocated. For purposes of
the preceding sentence, the “largest amount” is determined before any such
distribution.
     (c) If Matching Contributions of Highly Compensated Employees are required
to be reduced as a result of the anti-discrimination test described in
Section 4.8, the excess Matching Contributions and income or losses attributable
to those contributions up to the date of distribution shall be distributed to
the Highly Compensated Employees within 2-1/2 months after the close of the Plan
Year to which the Matching Contributions relate.
     The distributions required to be made to Highly Compensated Employees to
satisfy the anti-discrimination test described in Section 4.8 shall be
determined by allocating to the Highly Compensated Employees with the largest
amounts of Matching Contributions for the Plan Year in which the excess arose,
beginning with the Highly Compensated Employee with the largest amount of such
Matching Contributions and continuing in descending order until all the excess
Matching Contributions have been allocated. For purposes of the preceding
sentence, the “largest amount” is determined before any such distribution.
     8. Plan section 5.2(a) (“Service Rules”) is amended to read as follows:
     (a) If an Employee who is not an Ineligible Employee terminates employment
before he has a vested interest in his Accounts, has a Period of Severance that
equals or exceeds five years, and then is reemployed by the Employer, his
Service performed before his termination of employment shall be disregarded in
applying the applicable vesting schedule described in Section 5.1 to his
post-reemployment Accounts. In all other cases, if an Employee who is not an
Ineligible Employee terminates employment and then is reemployed by the
Employer, all of his Service shall be counted for purposes of applying the
applicable vesting schedule to his post-reemployment Accounts.
     9. Plan section 5.3(d) (“Vested Benefits and Forfeitures”) is amended to
revise the first paragraph to read as follows:
     If a Participant described in subparagraph (b)(ii) is not reemployed before
he has a five-year Period of Severance, the non-vested portion of his Account
shall be forfeited

3



--------------------------------------------------------------------------------



 



as of the date on which the Participant has a five-year Period of Severance.
Notwithstanding the preceding, upon approval by the Internal Revenue Service, if
a Participant described in subparagraph (b)(ii) is not reemployed before he has
a one-year Period of Severance, the non-vested portion of his Account shall be
forfeited as of the date on which the Participant has a one-year Period of
Severance. If such Participant is reemployed before he has a five-year Period of
Severance the Participant’s vested interest in his Accounts derived from
Employer contributions subject to the vesting requirements of Section 5.1 at any
later point in time (referred to below as the “date of the computation”) shall
be the amount (“X”) determined by the following formula
     10. Plan section 5.3 (“Vested Benefits and Forfeitures”) is amended further
to add the following subsection (e) and to rename subsection (e) as subsection
(f):
     (e) If a Participant (i) is re-employed before he has a five-year Period of
Severance (ii) had received a distribution under Plan section 6.01 of the full
value of his vested benefit but such value was less than the then full value of
the amount standing to his credit at the time of his prior termination of his
service (including any credit in respect of the Plan Year in which his service
terminated) and (iii) repays in cash, within five years after the date he is
re-employed, the amount that was distributed to him with respect to such prior
termination, then an amount equal to the full amount that was standing to his
credit at the time of his prior termination shall be re-credited to his accounts
in one or more of the investment funds (other than Company Stock), as selected
by the Participant. In any such case, the Company shall pay into the Plan the
excess of the amount to be so re-credited over the amount repaid by the
Participant. No reinstatement of amounts shall occur upon a Participant’s
reemployment except to the extent provided above.
     IN WITNESS WHEREOF, the Company has caused this Amendment to the
Performance Food Group Company Employee Savings and Stock Ownership Plan to be
executed on this ___day of                     , 2007.

            PERFORMANCE FOOD GROUP COMPANY
      By:                        

4